MEMORANDUM **
Candace Ellen Martell appeals from the 60-month sentence imposed after her guilty-plea conviction for possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291. We vacate and remand for resen-tencing.
Martell contends, and the government concedes, that the district court judge erred in finding that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), precluded the court from applying the statutory “safety valve” exception to the otherwise mandatory five-year minimum sentence. We agree with the parties and vacate Martell’s sentence and remand for further proceedings consistent with United States v. Cardenas-Juarez, 469 F.3d 1331, 1334-35 (9th Cir. 2006).
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.